 



Exhibit 10.3

 

FORM OF WARRANT

 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

PULMATRIX, INC.

 

WARRANT

 

Warrant No.  [__] Dated:  ___________, 2015

 

Pulmatrix, Inc., a Delaware corporation (the “Company”), hereby certifies that,
for value received, [_____________] or its registered assigns (the “Holder”), is
entitled to purchase from the Company up to a total of [_________] shares of
common stock, $0.00001 par value per share (the “Common Stock”) of the Company
(each such share, a “Warrant Share” and all such shares, the “Warrant
Shares”) at an exercise price equal to $0.44826 per share (as adjusted from time
to time as provided in Section 8, the “Exercise Price”), at any time and on or
after the Initial Exercise Date (as defined below) and through and including the
date that is five (5) years from the Initial Exercise Date, or if such day is
not a Business Day (as defined below), on the next preceding Business Day (the
“Expiration Date”), and subject to the following terms and conditions. This
Warrant (this “Warrant”) is issued pursuant to that certain Securities Purchase
Agreement, dated as of ________________, 2015, by and among the Company and the
investors signatory thereto (the “Purchase Agreement”).

 

1.          Registration of Warrant. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of record of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.

 

2.          Registration of Transfers. The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to the Company at its address specified herein. Upon any such registration of
transfer, a new warrant to purchase Common Stock, in substantially the Form of
this Warrant (any such new warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of this Warrant.

 

3.          Exercise and Duration of Warrant.

 

(a)          This Warrant shall be exercisable by the registered Holder at any
time and from time to time on or after the Initial Exercise Date and prior to
5:30 p.m., New York City time on the Expiration Date at which time the portion
of this Warrant not exercised prior thereto shall be and become void and of no
value.

 

 

 

 

 

(b)          The Holder may exercise this Warrant by delivering to the Company
(i) an exercise notice, in the Form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised,
and the date such items are delivered to the Company (as determined in
accordance with the notice provisions hereof) is an “Exercise Date.” The Holder
shall not be required to deliver the original Warrant in order to affect an
exercise hereunder; provided, however, that in the event that this Warrant is
exercised in full or for the remaining unexercised portion hereof, the Holder
shall deliver this Warrant to the Company for cancellation within a reasonable
time after such exercise. In the event of a partial exercise of this Warrant,
execution and delivery of the Exercise Notice shall have the same effect as
cancellation of the original Warrant and issuance of a New Warrant evidencing
the right to purchase the remaining number of Warrant Shares.

 

4.          Delivery of Warrant Shares.

 

(a)          Upon exercise of this Warrant, the Company shall promptly following
the Exercise Date (but in no event later than three Trading Days after the
Exercise Date) credit such aggregate number of Warrant Shares to which the
Holder is entitled to receive pursuant to such exercise of this Warrant to the
Holder’s or its designee’s balance account with The Depository Trust Company
(“DTC”) through its Deposit Withdrawal Agent Commission system, or if the
Company’s transfer agent for the Common Stock (the “Transfer Agent”) is not
participating in the Fast Automated Securities Transfer Program or if the
certificates are required to bear a legend regarding restriction on
transferability, issue and dispatch by overnight courier to the address as
specified in the Exercise Notice, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
Warrant Shares to which the Holder is entitled to receive pursuant to such
exercise of this Warrant. The Holder, or any Person so designated by the Holder
to receive Warrant Shares, shall be deemed to have become the holder of record
of such Warrant Shares as of the Exercise Date, irrespective of the date such
Warrant Shares are credited to the Holder’s DTC account or the date of delivery
of the certificates evidencing such Warrant Shares, as the case may be. For
purposes of this Warrant, “Person” shall mean an individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind and “Trading Day” means a day
on which the Common Stock is traded on the Trading Market.

 

(b)          This Warrant is exercisable, either in its entirety or, from time
to time, for a portion of the number of Warrant Shares. Upon surrender of this
Warrant following one or more partial exercises, the Company shall issue or
cause to be issued, at its expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.

 

5.          Charges, Taxes and Expenses. Issuance and delivery of certificates
for shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.

 

6.          Replacement of Warrant. If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested. Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.

 

 

 

 

 

7.          Reservation of Warrant Shares. The Company covenants that it will at
all times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (after giving
effect to the adjustments of Section 8, if any). The Company covenants that all
Warrant Shares so issuable and deliverable shall, upon issuance and the payment
of the applicable Exercise Price in accordance with the terms hereof, be duly
and validly authorized, issued and fully paid and nonassessable. The Company
will take all such action as may be necessary to assure that such shares of
Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.

 

8.          Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 8.

 

(a)          Stock Dividends, Subdivisions or Combinations. If the Company, at
any time while this Warrant is outstanding, (i) pays a stock dividend on its
Common Stock or otherwise makes a distribution on any class of capital stock
that is payable in shares of Common Stock, (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, or (iii) combines outstanding
shares of Common Stock into a smaller number of shares, then in each such case
the Exercise Price shall be adjusted by multiplying the Exercise Price by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event.
Simultaneously with any adjustment to the Exercise Price pursuant to this
subsection (a), the number of Warrant Shares that may be purchased upon exercise
of this Warrant shall be adjusted proportionately, so that after such adjustment
the aggregate Exercise Price payable hereunder for the increased or decreased
number of Warrant Shares, as the case may be, shall be the same as the aggregate
Exercise Price in effect immediately prior to such adjustment to the Exercise
Price and the number of Warrant Shares.

 

(b)          Adjustments Upon Reorganization, Reclassification, Consolidation or
Merger. In the event of any (i) capital reorganization of the Company,
(ii) reclassification of the Common Stock of the Company (other than as a result
of a stock dividend or subdivision, split-up or combination of shares),
(iii) consolidation or merger of the Company with or into another Person,
(iv) sale of all or substantially all of the Company’s assets to another Person
or (v) other similar transaction (other than a transaction covered by
Section 8(a)), in each case which entitles the holders of Common Stock to
receive (either directly or upon subsequent liquidation) stock, securities or
assets with respect to or in exchange for Common Stock, this Warrant shall,
immediately after such reorganization, reclassification, consolidation, merger,
sale or similar transaction, remain outstanding and shall thereafter be
exercisable for the kind and number of shares of stock or other securities or
assets of the Company or of the successor Person resulting from such transaction
to which the Holder would have been entitled upon such reorganization,
reclassification, consolidation, merger, sale or similar transaction if the
Holder had exercised this Warrant in full immediately prior to the time of such
transaction and acquired the applicable number of Warrant Shares then issuable
hereunder as a result of such exercise; and, in such case, appropriate
adjustments (in form and substance reasonably satisfactory to the Holder) shall
be made with respect to the Holder’s rights hereunder to insure that the
provisions of this Section 8 shall thereafter be applicable, as nearly as
possible, to this Warrant in relation to any shares of stock, securities or
assets thereafter acquirable upon exercise of this Warrant. The provisions of
this Section 8(b) shall similarly apply to all successive reorganizations,
reclassifications, consolidations, mergers, sales or similar transactions. The
Company shall not affect any such reorganization, reclassification,
consolidation, merger, sale or similar transaction unless, prior to the
consummation thereof, the successor Person (if other than the Company) resulting
therefrom, shall assume, by written instrument substantially similar in Form and
substance to this Warrant and satisfactory to the Holder, the obligation to
deliver to the Holder such shares of stock, securities or assets which, in
accordance with the foregoing provisions, the Holder shall be entitled to
receive upon exercise of this Warrant. Notwithstanding anything to the contrary
contained herein, with respect to any corporate event or transaction
contemplated by this Section 8(b), the Holder shall have the right to elect
prior to the consummation of such event or transaction, to exercise this Warrant
in accordance with Section 3(b) instead of giving effect to the provisions of
this Section 8(b) with respect to this Warrant.

 

 

 

 

 

(c)          Calculations. All calculations under this Section 8 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable.

 

(d)          Certificate as to Adjustment. As promptly as reasonably practicable
following any adjustment of the Exercise Price, but in no event later than five
(5) Business Days thereafter, the Company shall furnish to the Holder a
certificate of an executive officer of the Company setting forth in reasonable
detail such adjustment and the facts upon which it is based and certifying the
calculation thereof. No later than five (5) Business Days following the receipt
by the Company of a written request by the Holder, the Company shall furnish the
Holder a certificate of an executive officer certifying the Exercise Price then
in effect and the number of Warrant Shares or the amount, if any, of other
shares of stock, securities or assets then issuable upon exercise of the
Warrant.

 

(e)          Notice of Corporate Events. If (i) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock,
(ii) the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock applicable to all holders thereof, (iii) the
Company shall authorize the granting to all holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights, (iv) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property, or (v) the Company shall authorize the voluntary
or involuntary dissolution, liquidation or winding up of the affairs of the
Company, then, in each case, the Company shall cause to be mailed to the Holder
at its last address as it shall appear upon the Warrant Register of the Company,
at least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice. The Holder shall remain entitled
to exercise this Warrant during the period commencing on the date of such notice
to the effective date of the event triggering such notice except as may
otherwise be expressly set forth herein.

 

9.          Fractional Shares. The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this Warrant. If
any fraction of a Warrant Share would, except for the provisions of this
Section, be issuable upon exercise of this Warrant, the number of Warrant Shares
to be issued will be rounded up to the nearest whole share.

 

 

 

 

 

10.         Notices. Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement prior to 6:30 p.m. (New
York City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement on a day that is not a
Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day,
(c) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices or
communications shall be as set forth in the Purchase Agreement.

 

11.         Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholder services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

1.          Call Provision. If, at any time after the Initial Exercise Date, (i)
the volume weighted average price of the Common Stock on the Trading Market as
reported by Bloomberg L.P. exceeds 150% of the Exercise Price then in effect for
thirty (30) consecutive Trading Days (the “Measurement Period”), (ii) the daily
trading volume for the Common Stock on such Trading Market as reported by
Bloomberg, L.P. during such thirty (30) Trading Day period exceeds 200,000
(subject to adjustment for stock splits, reverse stock splits, stock dividends
and other similar events, but no adjustment shall be made in respect of the
Merger) shares per Trading Day, and (iii) there is an effective registration
statement under the Securities Act of 1933, as amended covering the resale of
the shares of Common Stock issuable upon exercise of this Warrant, then the
Company shall call for cancellation that portion of this Warrant for which an
Exercise Notice has not yet been delivered as of the date of the Call Notice (as
defined below) for consideration equal to $.001 per Warrant Share. The Company
shall deliver to the Holder a written notice (a “Call Notice”) of any call for
cancellation of the Warrants pursuant to this Section 12 promptly following the
last day of the Measurement Period. On the thirtieth (30th) calendar day after
the date of the Call Notice (the “Call Date”), the portion of this Warrant for
which an Exercise Notice shall not have been received by the Call Date will be
cancelled at 5:30 p.m. (local time in New York City, New York). In furtherance
of the foregoing, the Company covenants and agrees that it will honor all
Exercise Notices that are tendered on or before 5:29 p.m. (local time in New
York City, New York) on the Call Date.

 

12.         Miscellaneous

 

(a)          As used herein, the following terms shall have the following
meanings:

 

2.          “Business Day” means any day other than a Saturday, Sunday or any
other day when banks in the State of New York or authorized or permitted to be
closed.

 

3.          “Common Stock Equivalents” means any securities of the Company or
any subsidiary of the Company which would entitle the holder thereof to acquire
at any time Common Stock, including, without limitation, any debt, preferred
stock, right, option, warrant or other instrument that is at any time
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to receive, Common Stock.

 

 

 

 

 

4.          “Change of Control Transaction” means the occurrence after the date
hereof of any of (a) an acquisition after the date hereof by an individual or
legal entity or “group” (as described in Rule 13d-5(b)(1) promulgated under the
Securities Exchange Act of 1934, as amended) of effective control (whether
through legal or beneficial ownership of capital stock of the Company, by
contract or otherwise) of in excess of 50% of the voting securities of the
Company, (b) the Company merges into or consolidates with any other Person, or
any Person merges into or consolidates with the Company and, after giving effect
to such transaction, the stockholders of the Company immediately prior to such
transaction own less than 50% of the aggregate voting power of the Company or
the successor entity of such transaction, (c) the Company sells or transfers all
or substantially all of its assets to another Person and the stockholders of the
Company immediately prior to such transaction own less than 50% of the aggregate
voting power of the acquiring entity immediately after the transaction, or (d)
the Company, directly or indirectly, in one or more related transactions
consummates a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination).

 

5.          “Initial Exercise Date” means the date that (a) the Company enters
into a strategic license agreement with a third party related to any of the
Company’s products pursuant to which the Company is guaranteed to receive
consideration from such third party consisting of cash, marketable securities or
a combination thereof having a value of at least $20,000,000 in the aggregate;
(b) the Company consummates of a public or private offering of Common Stock or
Common Stock Equivalents resulting in gross proceeds to the Company of at least
$20,000,000 upon the consummation thereof and the consideration paid per share
of Common Stock issued in such offering (or per share of Common Stock issuable
upon exercise or conversion of such Common Stock Equivalents issued in such
offering) is at least $4.00 per share (subject to adjustment for stock splits,
reverse stock splits, stock dividends and other similar events, but no
adjustment shall be made in respect of the Merger); (c) the volume weighted
average price per share of Common Stock on the Trading Market as reported by
Bloomberg, L.P. exceeds $5.00 (subject to adjustment for stock splits, reverse
stock splits, stock dividends and other similar events, but no adjustment shall
be made in respect of the Merger) for a period of sixty (60) consecutive Trading
Days and the average daily trading volume on such Trading Market as reported by
Bloomberg, L.P. during such period sixty (60) Trading Day period exceeds 100,000
(subject to adjustment for stock splits, reverse stock splits, stock dividends
and other similar events, but no adjustment shall be made in respect of the
Merger) shares of Common Stock per Trading Day; or (d) a Change of Control
Transaction is consummated.

 

6.          “Merger” has the meaning given such term in the Purchase Agreement.

 

7.          “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

8.          “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange, the NYSE MKT, the OTC Bulletin Board or any
over-the-counter market operated by OTC Markets Group Inc. (or any successors to
any of the foregoing).

 

 

 

 

 

(b)          Subject to compliance with applicable securities laws, this Warrant
may be assigned by the Holder. This Warrant shall be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns.
Subject to the preceding sentence, nothing in this Warrant shall be construed to
give to any Person other than the Company and the Holder any legal or equitable
right, remedy or cause of action under this Warrant. This Warrant may be amended
only in writing signed by the Company and the Holder and their successors and
assigns.

 

(c)          The Company will not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder against impairment. Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any Warrant Shares above the amount payable therefor on such exercise, (ii) will
take all such action as may be reasonably necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its stockholder
books or records in any manner which interferes with the timely exercise of this
Warrant.

 

(d)          ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EACH OF THE
COMPANY AND, BY ACCEPTING THIS WARRANT, THE HOLDER HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THIS WARRANT),
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH OF THE
COMPANY AND, BY ACCEPTING THIS WARRANT, THE HOLDER HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY HEREBY WAIVES ALL
RIGHTS TO A TRIAL BY JURY.

 

(e)          The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

(f)          In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

 

 

 

 

(g)          The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available under this Warrant, at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the right of the Holder to pursue actual damages for
any failure by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder may cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to seek an injunction restraining any
breach.

 

(h)          No provision hereof, in the absence of any affirmative action by
the Holder to exercise this Warrant to purchase Warrant Shares, and no
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of the Holder for the purchase price of any Warrant Shares or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company. Prior to the exercise of this Warrant, the Holder
shall not have or exercise any rights as a stockholder of the Company by virtue
of its ownership of this Warrant.

 

SIGNATURE PAGE FOLLOWS

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

  PULMATRIX, INC.         By:       Name: Robert Clarke     Title: Chief
Executive Officer

 

 

 

 

 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

 

To Pulmatrix, Inc.:

 

The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
Pulmatrix, Inc., a Delaware corporation (the “Company”). Capitalized terms used
herein and not otherwise defined have the respective meanings set forth in the
Warrant.

 

1.The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.

 

2.The undersigned Holder hereby exercises its right to purchase
_________________ Warrant Shares pursuant to the Warrant.

 

3.The holder shall pay the sum of $____________ to the Company in accordance
with the terms of the Warrant.

 

4.Pursuant to this exercise, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 

5.Following this exercise, the Warrant shall be exercisable to purchase a total
of ______________ Warrant Shares.

 

Dated:                                  Name of Holder:       (Print)          
By:     Name:   Title:

 

 

 

 

 

ACKNOWLEDGED AND AGREED TO this ___ day of
___________, 20__

 

PULMATRIX, INC.

 

By:     Name:   Title:

 

 

 

 

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase ____________ shares of Common Stock of Pulmatrix, Inc. to which the
within Warrant relates and appoints ________________ attorney to transfer said
right on the books of Pulmatrix, Inc. with full power of substitution in the
premises.

 

Dated:                             ,                            

 

                          Address of Transferee                                

In the presence of: 

 



 

